t c memo united_states tax_court marlin g springer petitioner v commissioner of internal revenue respondent docket no filed date burnell e steinmeyer jr and larry r baumann for petitioner albert b kerkhove and henry n carriger for respondent memorandum opinion goeke judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the sole issue for decision is whether a payment of dollar_figure petitioner made to his ex-wife in is deductible as alimony under sec_215 background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in danbury nebraska at the time he filed his petition petitioner and pamela lynn springer ms springer were married on date in lebanon nebraska on date pursuant to a decree of dissolution the divorce decree the marriage between petitioner and ms springer was dissolved in the district_court of red willow county nebraska petitioner and ms springer also entered into a property settlement and custody agreement the marital settlement effective date which was incorporated into the divorce decree 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2the record in this case does not provide any information regarding the status of ms springer’s taxable_year and whether she reported the payment in dispute as income 3the divorce decree stated that the property settlement agreement entered into between the parties is hereby approved and the property and debts of the parties are divided and allocated as set forth therein for convenience subsequent references to the marital settlement and the divorce decree continued the marital settlement was divided into articles in the preamble petitioner and ms springer stated that they wished to enter into a voluntary agreement to determine their respective property rights and all other matters relating to the dissolution of their marriage including matters relating to child custody and support spousal support alimony division of property payment of debts payments of attorney’s fees and other matters incident to the dissolution proceedings the marital settlement reflected that petitioner and ms springer were both represented by legal counsel throughout the entire proceeding and entered into the settlement upon mature consideration and after ample opportunity to seek the advice of separate counsel article entitled alimony required petitioner to pay alimony for the support and maintenance of ms springer the article stated the husband shall pay through the clerk of the district_court of red willow county nebraska non- modifiable alimony for the support and maintenance of the wife in the sum of one thousand five hundred dollars dollar_figure per month commencing upon the first day of february and continuing to be due and payable on the first day of each month thereafter for one hundred twenty months or until the death of either party or the remarriage of recipient if any such event occurs prior to said date in addition to the foregoing alimony the husband shall pay through the clerk of the district_court of red willow county nebraska non-modifiable alimony for continued collectively are to the divorce documents the support and maintenance of the wife in the sum of fifty thousand dollars dollar_figure per year for a period of five years commencing on date and continuing to be payable on date on date on date and on date this portion of the alimony to be paid_by the husband shall not terminate upon either the death of the husband or the remarriage of the wife these alimony payments are due on the first day of february each year as set forth above and if not paid shall bear interest at the then current judgment rate as prescribed by the nebraska supreme court other articles of the marital settlement discussed property rights and other marriage dissolution matters article required petitioner to make monthly child_support payments article provided for the division of certain real_estate between petitioner and ms springer articles through addressed the division of motor vehicles bank accounts business interests retirement benefits household_items and personal effects and life_insurance investments and retirement plans article stated that petitioner would be entitled to claim dependency_exemptions for his and ms springer’s children under article petitioner assumed responsibility for various debts and liabilities incurred by him and ms springer during the course of their marriage finally article entitled additional property division stated the wife shall be awarded an additional dollar_figure payable on or before date and dollar_figure plus interest from date of decree to be paid on date as additional property to equalize property distribution husband shall have the right to pay the interest annually or totally with the payment the marital settlement stated that it was binding on the parties and their respective legal representatives successors and assigns immediately following the dissolution of the marriage article of the marital settlement provided that no modification of this agreement shall be binding upon either of the parties unless reduced to writing and subscribed to by both parties unless ordered by the court article entitled captions stated that paragraph titles or captions contained herein are inserted as a matter of convenience and for reference and in no way define limit extend or describe the scope of this agreement or any provision hereof the divorce decree stated that the marital settlement agreement was approved the divorce decree contained the following provision ordering petitioner to make payments to ms springer it is further ordered that respondent shall pay through the clerk of the district_court of red willow county nebraska non-modifiable alimony for the support and maintenance of the petitioner in the sum of one thousand five hundred dollars dollar_figure per month commencing upon the first day of february and continuing to be due and payable on the first day of each month thereafter for one hundred twenty months or until the death of either party or the remarriage of recipient if any such event occurs prior to said date in addition to the foregoing alimony the respondent shall pay through the clerk of the district_court of red willow county nebraska non- modifiable alimony for the support and maintenance of the petitioner in the sum of fifty thousand dollars dollar_figure per year for a period of five years commencing on date and continuing to be payable on date on date on date and on date this portion of the alimony to be paid_by the respondent shall not terminate upon either the death of the respondent or the remarriage of the petitioner these alimony payments are due on the first day of february each year as set forth above and if not paid shall bear interest at the then current judgment rate as prescribed by the nebraska supreme court all alimony ordered herein shall be a judgment from the date of decree until paid in full or released the divorce decree also generally incorporated the agreements contained in the other articles of the marital settlement petitioner made the dollar_figure payment to ms springer in in satisfaction of article of the marital settlement and as ordered in the divorce decree petitioner timely filed form_1040 u s individual_income_tax_return for on the form_1040 petitioner claimed a deduction for alimony paid of dollar_figure on or about date respondent commenced his examination of petitioner’s return on date respondent issued a notice_of_deficiency to petitioner for the taxable_year in the notice respondent disallowed dollar_figure of the claimed deduction for alimony paid on the ground that lump-sum cash or property 4of this amount dollar_figure was attributable to the annual payment and it appears that the remaining dollar_figure was attributable to the monthly payments of dollar_figure months x dollar_figure dollar_figure settlements are not deductible as alimony petitioner timely filed a petition to this court seeking a redetermination discussion the parties dispute the proper characterization of petitioner’s dollar_figure payment to ms springer in respondent determined that the dollar_figure payment was not deductible by petitioner because it was in the nature of a property settlement payment petitioner claims the payment is deductible as alimony under sec_215 the parties’ respective positions are based on contrary interpretations of the divorce documents and applicable nebraska law generally the commissioner’s determination bears a presumption of correctness and the burden_of_proof rests with the taxpayer rule a 290_us_111 the fact that a case is submitted fully stipulated does not alter the burden_of_proof or the requirements otherwise applicable with respect to adducing proof or the effect of failure of proof rule b 104_tc_1 affd 103_f3d_104 10th cir 5respondent also decreased petitioner’s total itemized_deductions by dollar_figure this was a computational adjustment based on the increase in petitioner’s adjusted_gross_income that resulted from respondent’s disallowance of dollar_figure of the claimed deduction for alimony paid no other adjustments were made to petitioner’s return in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 sec_7491 applies only if an individual taxpayer complies with substantiation requirements maintains required records and cooperates fully with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 credible_evidence has been described as ‘the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted’ 116_tc_438 quoting h conf rept pincite 1998_3_cb_755 sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 the parties stipulated that the examination of petitioner’s federal_income_tax return commenced after the effective date of sec_7491 and petitioner has established that he made the dollar_figure payment to ms springer in pursuant to the provisions in the marital settlement and the divorce decree requiring the payment of alimony for the support and maintenance of ms springer although the parties have not addressed petitioner’s compliance there is no indication that petitioner has failed to comply with substantiation requirements did not maintain required records or failed to cooperate with reasonable requests by respondent for witnesses information documents meetings and interviews however the parties’ respective positions are based on their contrary interpretations of the divorce documents and nebraska law our resolution of the issue presented is ultimately based on our interpretations of the divorce documents and nebraska law therefore which party bears the burden_of_proof is not dispositive to our holding petitioner claims that the dollar_figure payment constitutes alimony respondent contends that the payment was in the nature of a property settlement payment generally property_settlements incident to a divorce are not taxable events and do not give rise to deductions or recognizable income sec_1041 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir conversely amounts received as alimony or separate_maintenance payments are taxable to the recipient and deductible by the payor in the year paid 6this court’s interpretation of state law is generally a question of law and is reviewed de novo 102_f3d_842 6th cir affg tcmemo_1995_183 sec_61 sec_71 sec_215 the phrase alimony_or_separate_maintenance_payment is defined in sec_71 as any cash payment satisfying the following four requirements a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse respondent concedes that petitioner’s dollar_figure payment to ms springer in satisfies subparagraphs a b and c of sec_71 the issue in dispute is whether the payment satisfies subparagraph d if the terms of the divorce documents or nebraska law would have required the annual payments of dollar_figure to terminate on the sec_215 provides a general_rule that in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year death of ms springer then these payments are alimony under sec_71 and deductible from petitioner’s gross_income under sec_215 see 293_f3d_1208 10th cir affg miller v commissioner tcmemo_1999_ the parties dispute whether the divorce documents would have required termination of the annual payments on the death of ms springer and whether the liability to make the annual payments would have terminated under nebraska law additionally respondent argues that the annual payments were intended to be alimony_in_gross under nebraska law and that this implies that petitioner cannot deduct the dollar_figure payment current sec_71 is the product of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 and the tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2853 in 102_f3d_842 6th cir affg tcmemo_1995_183 the court_of_appeals for the sixth circuit explained that by the revision congress specifically intended to eliminate the subjective inquiries into intent and the nature of payments that had plagued the courts in favor of a simpler more objective test the statute as enacted in required that the divorce_or_separation_instrument itself state that the liability to make payments would terminate on the payee’s death the amendment eliminated the requirement that the termination provision be stated in the instrument itself and permitted reference beyond divorce instruments to state law to determine whether state law specifically provided that the payments in question would terminate on the payee’s death in analyzing this change the court_of_appeals for the sixth circuit explained although the amendment injected state law into the sec_71 inquiry the purpose behind the revision still stands a court determining whether payments qualify as alimony as defined in sec_71 will turn to state law only to determine whether state law by requiring that the payments terminate upon the payee’s death ensures that the payments satisfy sec_71 congress clearly did not intend courts to engage in the very sort of subjective inquiry that had prompted the revision id pincite in analyzing questions regarding termination of payments on the death of the payee the statutory mandate of sec_71 would have us first look at the language in the divorce instrument to determine whether liability survives the death of the payee and if the instrument is not clear then determine whether such liability terminates at death by operation of state law id pincite in this case we hold that although the marital settlement attached to the divorce decree is not as clearly worded as it might be the liability in question would have terminated at death pursuant to the divorce documents furthermore we hold that the liability would have terminated at death pursuant to nebraska law if the marital settlement is deemed to have failed to address the issue of termination i terms of the divorce documents petitioner argues that the divorce documents provided for termination of the annual payments on the death of ms springer petitioner notes that the documents specifically state that the monthly payments of dollar_figure would terminate on the death of either party or the remarriage of ms springer whereas the annual payments would not terminate on the death of petitioner or the remarriage of ms springer petitioner contends that the only reasonable interpretation of the two provisions is that the annual payments would also terminate on the death of ms springer respondent contends that the annual payment of dollar_figure is not deductible as alimony by petitioner because the divorce documents do not specifically state that the annual payments would terminate on the death of ms springer respondent claims that the annual payment provision should be analyzed separately from other_payments and property transfers included in the marital settlement respondent argues that the dollar_figure payment made in is not deductible if only the language relating to the annual payments is considered generally different types of payments made pursuant to a divorce decree are not treated as part of a single stream of payments but rather each type of payment is analyzed separately to determine its proper characterization 767_f2d_290 6th cir affg tcmemo_1984_357 622_f2d_442 9th cir affg tcmemo_1978_84 18_tc_65 affd per curiam 203_f2d_715 2d cir respondent relying on the general_rule above argues that we should not lump the payments together to arrive at a ‘consolidated’ classification and that the two paragraphs should be interpreted as if they have separate termination provisions respondent misapplies the general_rule in the context of this case the cases applying the general_rule that different types of payments are not to be treated as a single stream of payments generally dealt with taxpayers attempting to treat periodic_payments and installment payments as a single stream of periodic_payments under previous versions of sec_71 and sec_215 periodic_payments made pursuant to a decree of divorce or 8other cases applying the general_rule include 770_f2d_685 7th cir revg 82_tc_222 442_f2d_40 7th cir affg 52_tc_815 231_f2d_138 9th cir affg as modified 20_tc_1081 estate of 208_f2d_349 3d cir affg in part and revg in part a memorandum opinion of this court 73_tc_255 22_tc_561 21_tc_211 16_tc_1216 affd 192_f2d_960 8th cir burkle v commissioner tcmemo_1986_394 miller v commissioner tcmemo_1981_15 327_fsupp_169 d neb affd 456_f2d_676 8th cir 207_fsupp_426 e d tenn separate_maintenance were deductible by the payor installment payments discharging the obligation to pay a principal sum generally were not periodic_payments and thus were not deductible by the payor an exception existed where installment payments were deemed periodic_payments if the payments either lasted or might have lasted more than years from the date of the divorce decree or were contingent upon the death of either party the payee’s remarriage or a change in the economic status of either party in the cases respondent relies on taxpayers attempted to qualify for the exceptions under prior_law by arguing that installment payments and periodic_payments were part of an overall plan for support and were to be viewed as a single stream of payments these cases involved attempts by taxpayers to camouflage installment payments by means of combining them with periodic_payments bernstein v commissioner supra pincite the payment provisions in the cases under prior_law contained contradictory terms or lacked any indication that they were intended to be read in conjunction with each other these factual scenarios are readily distinguishable from the instant situation current law does not involve the issue of whether payments are periodic or installment payments and petitioner is 9see 82_tc_128 former sec_71 former sec_1_71-1 and ii income_tax regs not attempting to combine the payment periods contained in the two provisions to meet a periodicity requirementdollar_figure this case presents a question of interpreting the provisions of the agreement regarding the effect of the payee’s death not an issue regarding consolidation of the stream of payments we find the cases respondent cites and other cases applying the general_rule prohibiting the merger of different types of payments distinguishable from the instant case because those cases did not deal with a situation where the language in one payment provision of a divorce document made reference to another provision or indicated that the payment provision should be read in conjunction with another part of the document the present issue is whether it is appropriate to review the preceding paragraph to understand the language in question a well- established principle of contract law is that a writing is interpreted as a whole and any writings which are part of the same transaction should be viewed together restatement 10we are unaware of any cases since the revision and amendment to sec_71 applying the general_rule prohibiting merger of different types of payments although this does not necessarily mean that the general_rule prohibiting merger of different types of payments does not apply because of the change in law the factual circumstances in which the general_rule was applied are not as prevalent under current law in any event the facts and circumstances of this case are distinguishable from prior cases applying the general_rule contract sec_2d sec dollar_figure additionally an interpretation that gives a reasonable meaning to all parts of a writing is preferred to one that leaves portions of the writing meaningless 47_f3d_168 6th cir affg 100_tc_319 poison creek ranches ltd v commissioner tcmemo_1996_504 washoe ranches ltd v commissioner tcmemo_1996_495 with these principles in mind we proceed to examine the divorce documents to determine whether they provide that there was no liability to make the annual payments for any period after the death of ms springer article of the marital settlement is entitled alimony and contains two paragraphs dealing with recurring payments to ms springer although the caption of article is not dispositive the use of parallel language and the positioning of the paragraphs together in this article is significant it is also noteworthy that article is separate and distinct from the articles providing for the division of property the first paragraph specifically states that these payments will continue 11nebraska caselaw provides similar rules regarding the interpretation of contractual agreements ‘a contract must be interpreted as a whole and if possible effect must be given to every part thereof ’ husen v husen n w 2d neb quoting crowley v mccoy n w 2d neb analyzing relationship between two payment provisions contained in property settlement and divorce decree to determine effect of the payee’s remarriage on the payor’s liability to make alimony payments see also ruble v reich n w 2d neb we view a contract as a whole in order to construe it to be due and payable for a period of months or until the death of either party or the remarriage of recipient the second paragraph specifically provides that this portion of the alimony shall not terminate on the death of petitioner or the remarriage of ms springerdollar_figure under the first paragraph the alimony payments will terminate on the death of either party or the remarriage of ms springer unlike the monthly payments provided for in the first paragraph the annual payments were not to terminate on either the death of petitioner or the remarriage of ms springer reading the agreement from a reasonable commonsense perspective estate of goldman v commissioner t c pincite and interpreting the writing as a whole we believe that the initial listing of three events causing termination followed by the parallel paragraph specifically excluding only two of those events from termination implies that the occurrence of the third event would continue to cause termination of the payments other language used by petitioner and ms springer indicates that the annual payments would have terminated on the death of ms springer the marital settlement uses the same phrase in describing the purpose of both the monthly and annual payments alimony for the support and maintenance of the wife thi sec_12we note that in the divorce decree of the nebraska court the monthly and annual payment provisions are contained in the same paragraph phrase indicates that the payments were intended to support ms springer as contrasted with the payments provided by article to support her estate or to equalize the property distribution between her and petitioner interpreting the divorce documents to mean that the annual payments would not have terminated on the death of ms springer would lead to the result that if she had died then petitioner or his estate would have had to make payments for ms springer’s support and maintenance after her death it is illogical and contrary to the accepted use of these terms in such documents for support and maintenance to be required by a decedentdollar_figure furthermore acceptance of respondent’s position would effectively rewrite the second paragraph to state that the annual payments would not terminate on the death of petitioner or ms springer or on the remarriage of ms springer contrary to respondent’s contentions our analysis of the issue presented does not result in lumping the payments together or making a consolidated classification in violation of the general_rule prohibiting the merger of different types of payments into a single stream of payments rather our interpretation is consistent with well-established principles of 13this case is distinguishable from cunningham v commissioner tcmemo_1994_474 because the term of the annual payments in this case is consistent with a period to support the postdivorce transition of the payee spouse contract law that writings should be interpreted as a whole and the interpretation should give a reasonable meaning to all parts of the writing accordingly we find that the divorce documents provide that the annual payments were to terminate on the death of ms springer thus the dollar_figure payment made by petitioner to ms springer in is deductible as alimony under sec_215 ii nebraska law even if the terms of the divorce documents did not provide for termination on the death of ms springer petitioner would still prevail as long as the annual payments would have terminated under nebraska lawdollar_figure on brief the parties addressed whether nebraska statutory law provides for the termination of the annual payments under the facts of this case the relevant statute neb rev stat section provides when dissolution of a marriage is decreed the court may order payment of such alimony by one party to the other and division of property as may be reasonable having regard for the circumstances of the parties duration of the marriage a history of the contributions to the marriage by each party including contributions to the care and education of the children and interruption of personal careers or educational opportunities and the ability of the supported party to engage in gainful employment without interfering with the interests of any minor children in the custody of such party reasonable security for payment may be required by the court unless amounts 14for purposes of this discussion we assume that the divorce documents did not provide for termination of the annual payments on the death of ms springer have accrued prior to the date of service of process on a petition to modify orders for alimony may be modified or revoked for good cause shown but when alimony is not allowed in the original decree dissolving a marriage such decree may not be modified to award alimony except as otherwise agreed by the parties in writing or by order of the court alimony orders shall terminate upon the death of either party or the remarriage of the recipient emphasis added the pertinent issue in the instant case is whether petitioner and ms springer otherwise agreed in the marital settlement or the court ordered in the divorce decree that the annual payments would not terminate on the death of ms springer respondent citing watters v foreman n w 2d neb argues that neb rev stat section does not apply because the annual payment provision in article of the marital settlement was not silent as to all termination procedures the issue in watters was whether the remarriage of the wife resulted in the termination of alimony by operation of neb rev stat section under the decree the husband was required to pay the wife dollar_figure per month for a period of years and month id pincite the decree stated that the payments were to cease on the death of the wife but not on the death of the husband id the decree was silent regarding the husband’s liability to make the payments if the wife remarried id the supreme court of nebraska had to decide whether the parties had otherwise agreed within the meaning of the statute and therefore the remarriage did not terminate the husband’s liability to make the monthly alimony payments the court initially noted that the value of the marital estate appeared to be in excess of dollar_figure but that the wife was receiving only the monthly payments totaling dollar_figure a cadillac some household goods and payment of dollar_figure of her attorney’s fees id the court then examined the language of the divorce decree and held where the parties by their agreement in writing or the court by its decree provide that a specific amount of alimony shall be paid for a specific period of time and shall terminate only upon the occurring of a specific event set out in the agreement or decree and otherwise shall not be subject_to amendment or revision the payment of such alimony shall terminate only upon the happening of the event set out in the agreement or decree id pincite thus the fact that the husband and wife provided for a termination event and the agreement was not modifiable resulted in the nonapplicability of neb rev stat section later in kingery v kingery n w 2d neb the issue was whether a nonmodifiable provision requiring that payments be made until paid in full precluded application of neb rev stat section because the parties had otherwise agreed within the meaning of the statute the decree of dissolution was silent regarding the effect of death or remarriage and the husband argued that on his ex-wife’s remarriage neb rev stat section operated to relieve him of liability for the remaining payments to her id pincite the court noted the words terminate upon the death of either party or the remarriage of the recipient clearly show that this portion of the statute needs no order of court to effect termination the alimony terminates by operation of law when the condition occurs id pincite thus the court recognized that if neb rev stat section applies liability to make payments terminates without a court order or modification of the divorce document the court ultimately held that the order of the court that the alimony be paid in full did not evidence an intention that the alimony order should not terminate on remarriage id pincite in pettid v commissioner tcmemo_1999_126 we applied neb rev stat section in a situation where the divorce instruments were silent regarding whether payments would terminate on the death of either party or the remarriage of the payee spouse we distinguished the situation in watters v foreman supra on the ground that the divorce decree in that case expressly dealt with termination and provided that termination would occur upon the death of the payee spouse because the divorce instrument in pettid was silent about termination and the effect that the death of either party or the remarriage of the payee spouse would have on the payor’s liability to make the payments we held that the parties had not otherwise agreed in writing regarding the effect of the death or remarriage of the payee spouse on the payor spouse’s liability to make the payments additionally we addressed the commissioner’s argument that a provision in the instrument stating that the agreement was binding on the parties and their heirs assigns and personal_representatives indicated that the payor spouse or his estate might be liable to make payments to the payee spouse after her death we declined to read the binding agreement provision so broadly as to require the payments to continue after the payee spouse’s death or to constitute an agreement of the parties that the alimony order will not terminate on the payee spouse’s death as otherwise required by neb rev stat section finally we examined the supreme court of nebraska’s holding in kingery v kingery supra we noted that under the holding of that case if neb rev stat section applies a payor’s liability to pay alimony terminates automatically on the death of the payee like the court in that case we disagreed with the position that the statutory direction can be defeated by a general contractual provision prohibiting modification of the agreement 15the marital agreement in this case contains a similar binding agreement provision respondent has not argued in this case that this provision indicates or implies that the annual payments were intended to survive the death of ms springer in the instant case the second paragraph of article of the marital settlement states that the liability to make the annual payments to ms springer will not terminate on either the death of petitioner or the remarriage of ms springer unlike the situation in watters v foreman n w 2d neb the parties did not specifically state that the annual payments would terminate on death or remarriage instead the parties chose to specifically exclude the death of petitioner or the remarriage of ms springer as events causing termination in watters v foreman supra the parties stated one situation in which the payments would terminate and one situation in which they would not the court found that the parties’ statement that the payments would terminate on the wife’s death effectively limited the termination events to that specific occurrence and precluded application of neb rev stat section to statutorily terminate the payments on the wife’s remarriage respondent’s position regarding the application of watters in this case would lead to an incongruous result here the parties did not provide a termination event rather they specifically excluded from termination two of the three events previously listed as causing termination in the prior related paragraph the specific exclusion of two of the three events from termination in this context without reference to the third event indicates that the third terminating event is still viable applying watters would in effect add language to the agreement providing that ms springer’s death would not cause termination even though the structure of the agreement indicates the opposite if there is any doubt about the intent of the divorce documents there is clearly no basis to have neb rev stat section operate to provide a result that is directly opposite to that implied in the agreement and contrary to the result the nebraska statute would provide in the absence of an agreement of the parties on this point finally review of the entire marital settlement indicates that petitioner and ms springer attempted to provide a reasonable division of the marital estate other provisions of the marital settlement and the divorce decree specifically provided for child_support payments and the division of assets and liabilities eg motor vehicles real_estate bank accounts business and investment items retirement benefits and plans personal_property and life_insurance items between petitioner and ms springer additionally article of the marital settlement specifically provided for lump-sum payments to be made by petitioner to ms springer as additional property to equalize property distribution we are not concerned in this case as it appears the court was in watters v foreman supra that one spouse received considerably less than a fair and equitable division of the marital estate and that payments labeled as alimony for support and maintenance were more in the nature of property settlement payments for the reasons discussed above we hold that petitioner and ms springer did not otherwise agree within the meaning of neb rev stat section iii alimony_in_gross respondent argues that the requirements that the annual payments were not to terminate on the death of petitioner or the remarriage of ms springer were inserted into the marital settlement to characterize the annual payments as alimony_in_gross under nebraska law respondent implies that this is the reason the annual payment provision lacks a specific reference regarding the effect of ms springer’s death not that the two payment provisions were intended to be read in conjunction and terminate the liability to make the annual payments after the death of ms springer respondent relies on ball v ball n w 2d neb to support his position in ball v ball supra pincite the supreme court of nebraska discussed the difference between alimony and alimony_in_gross the court stated the distinction between alimony and alimony_in_gross may be gathered from the accepted definitions of the two terms alimony which signifies literally nourishment or sustenance is an allowance for support and maintenance or as has been said a substitute for marital support it is the allowance which a husband may be compelled to pay to his wife or former wife for her maintenance when she is living apart from him or has been divorced alimony_in_gross or lump-sum alimony is fundamentally the award of a definite sum of money and if the sum is payable in instalments the payments run for a definite length of time the sum is payable in full regardless of future events such as the death of the husband or the remarriage of the wife gross alimony becomes a vested right from the date of the rendition of the judgment and the manner of its payment in no wise affects its nature or effect the fact that the award is payable in installments is not determinative of the question whether it is gross alimony or periodic alimony on the other hand alimony in general or installment alimony contemplates periodic_payments of a definite sum for the indefinite future and terminates on the death of either party or the remarriage of the wife the phrase alimony_in_gross or gross alimony is always for a definite amount of money the payment is always for a definite length of time and it is always a charge on the estate of the husband and is not modifiable it therefore appears that a decree providing for alimony_in_gross constituting a final judgment not subject_to modification must incorporate each and every one of the following propositions to meet the recognized requirements for this type of judgment to wit the award must be for a definite sum or for installments payable over a definite period of time it must be payable in full regardless of the death or remarriage of the judgment creditor and it cannot terminate on the death of the judgment debtor citations omitted relying on this passage respondent argues on brief that the specific exclusion from termination of the death of petitioner and the remarriage of ms springer was intended to qualify the annual payments as alimony_in_gross the ball case predated the adoption of neb rev stat section murrell v murrell n w 2d neb the supreme court of nebraska has recognized that the statute applies to all orders for alimony and no distinction is made between alimony and alimony_in_gross kingery v kingery n w 2d pincite euler v euler n w 2d neb thus the liability to make payments which might otherwise be characterized as alimony_in_gross under nebraska law will still terminate on the death of either party or the remarriage of the payee spouse except as otherwise agreed by the parties or ordered by the court respondent agrees with the above principles however he asks the court to recognize that the annual alimony termination provisions at issue here are consistent with the trade or local usage for payments of alimony_in_gross although respondent’s position is not entirely clear he appears to argue that petitioner and ms springer intended the annual payments to be alimony_in_gross and that this intention implies that the annual payments would not have terminated on the death of ms springer respondent claims that the annual payment in issue is properly characterized as alimony_in_gross because it was part of a series of payments for a definite period of time the annual payments were not modifiable and the parties provided that the annual payments would not terminate on the death of petitioner or the remarriage of ms springer the fact that petitioner was required to make annual payments for a period of years is not determinative of the question of whether the payments constitute alimony or alimony_in_gross see ball v ball supra pincite the language of the divorce documents does not reflect that the payments were intended to be part of a definite sum payable and as discussed previously we believe that the liability to make the payments was subject_to the contingency of the death of ms springer nor do we believe that the fact that the annual payments were not modifiable means that the payments were alimony_in_gross indeed in kingery v kingery supra the nonmodifiable provisions did not prevent application of neb rev stat section finally in ball v ball supra pincite the court stated that alimony_in_gross must incorporate each and every one of the requirements that the award be for a definite sum or for installments payable over a definite period of time be payable in full regardless of the death or remarriage of the payee spouse and not terminate on the death of the payor spouse the divorce documents in this case lack the specific requirement that the annual payments be payable in full regardless of the death of the payee spouse ms springer we also note that the passage in ball v ball supra pincite relied on by respondent expressly describes alimony as distinguished from alimony_in_gross as an allowance for support and maintenance as discussed earlier the divorce documents stated that the annual payments were for the support and maintenance of ms springer the use of this phrase in the annual payment provision is at odds with respondent’s contention that the parties intended for the annual payments to qualify as alimony_in_gross and not to terminate on the death of ms springer respondent’s contention regarding trade or local usage is inconsistent with the definition provided in ball v ball supra and with kingery v kingery supra and euler v euler supra other than respondent’s unsupported allegations on brief there is nothing in the record to suggest that the marital settlement was drafted with the intention of characterizing the annual payments as alimony_in_gross and providing that the payments were not to terminate on the death of ms springer to the contrary the particular facts of this case indicate that the annual payments were an allowance for support and maintenance not part of a property settlement binding on petitioner after the death of ms springer iv conclusion after careful consideration of the parties’ respective arguments and after reviewing the divorce documents and relevant case law we conclude that the terms of the divorce documents do provide that there would have been no liability to make the annual payments for any period after the death of ms springer assuming that the divorce documents did not provide for termination of the annual payments on the death of ms springer we find that the payments would have terminated under nebraska law accordingly we hold petitioner’s dollar_figure payment to ms springer in is deductible as alimony under sec_215 decision will be entered for petitioner
